                  Case 2:20-cv-00344-MJP Document 7 Filed 09/02/20 Page 1 of 2



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KARRAR ALMALIKI,

 9                              Petitioner,              Case No. C20-0344-MJP

10          v.                                           ORDER OF DISMISSAL

11   ICE FIELD OFFICE DIRECTOR,

12                              Respondent.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)       The Court ADOPTS the Report and Recommendation;

18          (2)       The Government’s motion to dismiss (Dkt. 5) is GRANTED;

19          (3)       Petitioner’s habeas petition is DENIED, and this action is DISMISSED with

20   prejudice; and

21   \\

22   \\

23   \\




     ORDER OF DISMISSAL - 1
                Case 2:20-cv-00344-MJP Document 7 Filed 09/02/20 Page 2 of 2



 1        (4)      The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

 2        Dated this     2nd     day of     September        , 2020.

 3



                                          A
 4

 5
                                          Marsha J. Pechman
 6
                                          United States Senior District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
